PER CURIAM:
Rafas Gene Camp appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Camp, No. 3:12-cr00188-FDW-6 (W.D.N.C. Aug. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.